Citation Nr: 0706848	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and panic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 








INTRODUCTION

The veteran served on active duty in the U.S. Navy from July 
1985 to December 1988.  She also had subsequent service in 
the Reserves.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for major 
depressive disorder.  

In the April 2004 rating decision, the RO also denied 
entitlement to service connection for a scar on the right 
shoulder.  The veteran was notified of this decision, but she 
did not appeal this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that her psychiatric 
disorder has its onset during active duty.  In particular, 
she reports that she first experienced panic attacks in 
service.  At the hearing before the RO in November 2004, she 
explained that she experienced chest pain and pressure, 
nausea, lightheadedness, and headaches in service in February 
1988.  She indicated that she underwent gastro-intestinal and 
cardio work-up to determine the cause.  

The Board notes that the veteran's reports appear consistent 
with her service medical records, which reflect that she 
complained of pain and pressure in the chest in February 
1988.  She indicated at that time that she had been having 
the symptoms for one week.  It was noted that the veteran's 
heart rate seemed to increase without notice.  The assessment 
was possible gastroesophageal reflux and possible paroxysmal 
atrial tachycardia.  A cardiology consult was ordered.  A May 
1988 service medical record indicates that the veteran 
reported having episodes of headache and fast heart beat 
weekly for the last several months.  The veteran reported 
that the episodes were accompanied by bifrontal headaches, a 
pressure sensation in the chest, lightheadedness, and 
shortness of breath.  The veteran reported that the episodes 
were getting worse.  Cardiology consult revealed a negative 
cardiac examination.  The examiner concluded that the 
headaches may be stress induced tension headaches or possibly 
migraine.

In this case, the veteran contends that her panic attacks 
symptoms began in her 20's when she joined the Navy and that, 
over the years, the frequency and intensity of the symptoms 
have increased to the point that she now avoids all human 
contact as much as possible.  See the December 2003 VA 
treatment record.  The Board is of the opinion that the 
veteran's statements constitute lay evidence of a continuity 
of symptomatology since service.  The record also contains 
competent medical evidence showing that she has current 
diagnoses of depression, major depressive disorder, panic 
disorder and post traumatic stress disorder.  Accordingly, 
the Board finds that an examination is needed to clarify 
whether the current psychiatric disorders were incurred in or 
are related to service.  38 U.S.C.A. § 5103A(d).

Review of the record shows that the veteran receives mental 
health treatment at the VA North Texas facilities.  VA 
treatment records dated from July 2003 to November 2004 are 
associated with the claims folder.  VA should make an attempt 
to obtain the veteran's mental health treatment records dated 
from November 2004.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)(a). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records 
of the veteran's mental health treatment 
from the North Texas VA medical 
facilities dated from November 2004 to 
present.

2.  The RO/AMC should contact the veteran 
and request that she identify any 
additional VA and non-VA health care 
providers that have treated her since 
service for her claimed psychiatric 
disability.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all psychiatric 
diagnoses.  As to each disability 
identified on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current psychiatric disorder first 
manifested in service or is otherwise 
related to military service, to include 
the documented complaints noted in 
service medical records from February 
1988 to May 1988.  The examiner should 
provide a rationale for the opinion.

4.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



